Citation Nr: 0103879	
Decision Date: 02/08/01    Archive Date: 02/15/01

DOCKET NO.  99-24 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
gunshot wound, left leg, Muscle Group XI, currently evaluated 
as 30 percent disabling.

2.  Entitlement to an increased evaluation for impairment of 
the left tibia and moderate wound to Muscle Group X, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

The appellant served on active duty from February 1946 to 
March 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

Additional development of the evidentiary record is in order.  
The reports of the VA joints and muscles compensation 
examinations conducted in December 1998 are inadequate for 
adjudication purposes because they do not provide sufficient 
information for the Board to determine the current degree of 
impairment resulting from the left leg disabilities.  
Specifically, parts of these examination reports reflect 
answers to specific questions to which the Board does not 
have access and hence, there is information contained in the 
answers that can only be interpreted by reference to the 
questions.  Since the Board does not have access to the 
specific questions, it is impossible to fully interpret the 
findings from these VA examinations.  The Board does not, 
therefore, have sufficient medical evidence upon which to 
decide these claims.  The reports also refer to x-ray 
results; however, the summary report for these diagnostic 
studies are not of record.  On remand, the RO should obtain 
comprehensive reports of the December 1998 VA joints and 
muscles examinations, to include summary x-ray reports 
prepared in conjunction with the examinations and the 
questions to which the examiner was responding.

Further, the Board finds that additional medical development 
to evaluate the service-connected left leg disabilities is 
necessary.  The claims file was not reviewed in conjunction 
with the aforementioned VA examinations conducted in 1998.  
Because VA has a statutory obligation to accord a veteran-
claimant the duty to assist under 38 U.S.C.A. § 5107,  he is 
entitled to a thorough examination.  See 38 C.F.R. § 3.326 
(2000) and Green v. Derwinski, 1 Vet. App. 121, 124 (1991) 
(examination must take into account the records of prior 
treatment so that the evaluation of the disability is a fully 
informed one).

Accordingly, while the Board regrets the further delay, this 
case is REMANDED for the following development:

1.  The RO should obtain comprehensive 
reports of the December 1998 VA joints 
and muscles examinations from the 
Montgomery-VA Medical Center, to include 
summary x-ray reports prepared 
conjunction with these examinations, as 
noted above.  The RO should make sure 
that these reports contain the specific 
questions that prompted the examiner's 
responses in the original examination 
reports.  All reports received should be 
associated with the claims folder.

2.  The RO should ask the appellant if he 
has received any medical treatment for 
the claimed disabilities since 1998.  If 
so, all records of treatment should be 
obtained and associated with the claims 
folder.

3.  Upon completion of the above-cited 
development matters, the RO should 
schedule the appellant for new VA joints 
and muscles compensation examination to 
determine the nature and extent of 
impairment caused by his left leg 
disabilities.  The claims folder and a 
copy of this remand must be made 
available to and reviewed by the 
examining physician prior to the actual 
physical examination of the appellant.  
The examiner should indicate in his/her 
report whether the claims folder was made 
available to him/her and reviewed in its 
entirety prior to the examination.  All 
appropriate diagnostic tests and studies 
deemed necessary by the examiner to 
render the opinions requested, and to 
assess the severity of these 
disabilities, to include neurological 
testing and x-rays, if appropriate, 
should be conducted.  All pertinent 
symptomatology and medical findings 
should be reported in detail.  The 
physician should be specifically 
requested to proffer an opinion as to the 
specific extent and severity of each 
disability, to include a complete and 
detailed discussion of all functional 
limitations associated therewith, 
including precipitating and aggravating 
factors (i.e., movement and activity), 
effectiveness of any pain medication or 
other treatment for relief of pain, 
functional restrictions from pain on 
motion, and the effect each disability 
has upon daily activities.

In that the examination is to be 
conducted for compensation rather than 
for treatment purposes, the physician 
should be advised to address the 
functional impairment of the appellant's 
left leg disabilities in correlation with 
the applicable musculoskeletal, muscle 
damage and arthritis diagnostic criteria 
set forth in the Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2000).  
The physician should address the degree 
of severity and medical findings that 
specifically correspond to the criteria 
listed in the Rating Schedule, to include 
degenerative arthritis, muscular strength 
and atrophy, limitation of motion, etc., 
and any other related musculoskeletal 
impairment pursuant to the applicable 
diagnostic codes found under 38 C.F.R. 
§ 4.71a, as is appropriate based on the 
medical findings.  The examiner must 
conduct range of motion (ROM) testing, 
and the report should include information 
as to what is considered "normal" ROM.  
The examiner should further address the 
extent of functional impairment 
attributable to any reported pain.  
Moreover, in accordance with the well-
established DeLuca provisions, the 
examination report also must discuss 
whether there is any weakened movement, 
including weakened movement against 
varying resistance, excess fatigability 
with use, incoordination, painful motion, 
and pain on use, and provide an opinion 
as to how these factors result in any 
limitation of motion and/or function.  If 
the appellant describes flare-ups of 
pain, the examiner should offer an 
opinion as to whether there would be 
additional limits on functional ability 
during flare-ups, and if feasible, 
express this in terms of additional 
degrees of limitation of motion during 
the flare-ups.  The examiner should 
provide a comprehensive report including 
complete rationale for all opinions and 
conclusions reached.

4.  The appellant must be given adequate 
notice of any requested examination, 
which includes advising him of the 
consequences of failure to report for a 
scheduled examination.  If he fails to 
report for an examination, this fact 
should be documented in the claims 
folder.  A copy of all notifications must 
be associated with the claims folder.  
The RO should ensure that all 
notification requirements and development 
procedures that may be required by any 
applicable law are fully complied with 
and satisfied.

5.  Subsequently, the RO should review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full. 
Specific attention is directed to the 
examination report to ensure that it is 
in compliance with the directives of this 
REMAND.  If it is not, it should be 
returned to the examiner for correction.

6.  After completion of the above, the RO 
should readjudicate the issues on appeal, 
with consideration given to all of the 
evidence of record, including any 
additional medical evidence obtained by 
the RO pursuant to this REMAND.  The 
readjudication of these claims must be 
within the analytical framework provided 
in DeLuca and its progeny, and moreover, 
it must consider alternative diagnostic 
criteria, to include separate ratings for 
arthritic impairment.  Further, 
consideration of referring one or both 
issues for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) must be 
documented on readjudication.  The RO 
should consider carefully and with 
heighten mindfulness the benefit of the 
doubt rule, if applicable (evidence for 
and against claim in equipoise, see 
38 C.F.R. § 4.3).  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case, which 
includes a summary of the applicable laws 
and regulations, with appropriate 
citations, and a discussion of how such 
laws and regulations affected the 
outcome, and given the opportunity to 
respond thereto.

7.  The appellant is hereby informed that 
he should assist the RO, to the extent 
possible, in the development of his 
claim, and that failure to cooperate or 
to report for any scheduled examination 
may result in an adverse decision.  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


